DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 11 and 15 are objected to because of the following informalities:  
Claim 11 recites “a continuously driven mass, amd” which should read “a continuously driven mass, and”. 
Claim 15 recites “the the gyroscope” which should read “the gyroscope”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites ”at least one filtered measured value is available for each cycle of the operating mode using the mass that is driven in the pulsed manner” which is unclear. It is unclear whether the  “cycle” corresponds to a start-up or measuring cycle, or to a cycle/frequency of the pulsed driving signal.
The term “broadband filters with short runtimes and high output frequencies” in claim 9 is a relative term which renders the claim indefinite. The terms “short” and “high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160231117 to Lloyd, in view of US 20130111990 to Wang.
Regarding Claim 1, Lloyd discloses a method for operating a microelectromechanical gyroscope (Abstract), the gyroscope including at least one mass that is excitable into oscillations for detecting measured values (Figs. 1-4, proof mass 110; ¶¶ [0017]-[0021]), at least one drive circuit configured to excite and maintain an oscillating movement of the mass (Figs. 1-4, circuit 100; ¶¶ [0017]-[0021]), and including at least one readout circuit for the detected measured values (Figs. 1-4, drive sensor 115 and/or Coriolis sensor 150 to output sense signal indicative of sensed motion of proof mass 110; ¶¶ [0017]-[0021]), the method comprising: in at least one operating mode of the gyroscope, driving the mass and in coordination therewith, reading out the measured values (Figs. 1-4, circuit 100 with drive sensor 115 to output drive sense signal indicative of sensed drive motion of proof mass 110; ¶¶ [0017]-[0021]), by cyclically repeating the following phases: a. a start-up phase including activating and operating the drive circuit until the mass carries out a defined oscillating movement at a predefined first target amplitude (Figs. 1-4, driving from Dmin to Dmax at time t0 to t1 of Fig. 1B and/or t0-t2 of Fig 2C; ¶¶ [0024]-[0027], [0030]-[0040]), b. a measuring phase including operating the drive circuit in such a way that the defined oscillating movement of the mass is maintained, and is detected in the measured values and read out by the readout circuit (Figs. 1-4, driving and sensing at Dmax at time t1 to t2 of Fig. 1B and/or t2-t3 of Fig 2C; ¶¶ [0024]-[0027], [0030]-[0040]), and c. a rest phase including at least partially deactivating the drive circuit, a duration of the rest phase being selected in such a way that an amplitude of the oscillating movement of the mass does not drop to zero (Figs. 1-4, driving powered down from Dmax to Dmin at time t3-t4 of Fig 2C; ¶¶ [0024]-[0027], [0030]-[0040]).
However, Lloyd is silent regarding driving the mass in a pulsed manner. Wang discloses driving the mass in a pulsed manner (¶¶ [0042], [0162], [0176], [0200]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Lloyd by providing driving the mass in a pulsed manner as in Lloyd in order to provide for a well-known alternative driving method to continuous driving.
Regarding Claim 2, Lloyd discloses the duration of the rest phase is selected in such a way that the amplitude of the oscillating movement of the mass dies down at most up to a predefined amplitude threshold value greater than zero (Figs. 1-4, driving powered down from Dmax to Dmin at time t3-t4 of Fig 2C; ¶¶ [0024]-[0027], [0030]-[0040]).
Regarding Claim 3, Lloyd discloses at least: (i) a duration of each of the start-up phase, the measuring phase, and the rest phase, and/or (ii) the first target amplitude, and/or (iii) control parameters for controlling the oscillating movement of the mass, and/or (iv) filter parameters for reading out the measured values, are predefined in the form of a parameter set for the drive circuit and/or the readout circuit (Figs. 1-4, driving modes of Figs. 1B and 2B-2C; ¶¶ [0023]-[0027], [0030]-[0048], Claims 11-13).
Regarding Claim 4, Lloyd discloses multiple operating modes of the gyroscope using the mass that is driven in the pulsed manner are achievable by selecting different parameter sets for the drive circuit and/or the readout circuit (Figs. 1-4, adjusting trajectories according to target amplification and times t0-t5, Block 340, adjusting gain of Coriolis sense circuitry for target amplification; ¶¶ [0023]-[0027], [0030]-[0048], [0059]-[0068], Claims 11-13).
Regarding Claim 5, Lloyd discloses at least: (i) a duration of each of the start-up phase, and/or the measuring phase, and/or the rest phase, and/or (ii) the first target amplitude, and/or (iii) control parameters for controlling the oscillating movement, and/or (iv) filter parameters for reading out the measured values, are automatically optimized with regard to a lowest possible current consumption and a sought quality of the measured values (Figs. 1-4, adjusting trajectories according to desired power consumption; ¶¶ [0066]-[0068], Claim 13).
Regarding Claim 6, Lloyd discloses at least in the start-up phase and/or in the rest phase, the measured values are detected, and read out and weighted by the readout circuit, the weighting of the measured values taking place based on a ratio of an instantaneous amplitude to the first target amplitude (Figs. 1-4, Sensing Gain Control (SGC) module 257 adjusting gain during times between tStart and Dmax and between Dmax and tStop; ¶¶ [0036]-[0044]).
Regarding Claim 7, Lloyd discloses the measured values are detected, and read out and weighted by the readout circuit, only during a predefined time interval within the start-up phase and/or during a further predefined time interval within the rest phase (Figs. 1-4, Sensing Gain Control (SGC) module 257 adjusting gain during times between tStart and Dmax and between Dmax and tStop; ¶¶ [0036]-[0044]).
Regarding Claim 8, Lloyd discloses at least in the start-up phase and/or in the rest phase, a check is made as to whether the instantaneous amplitude is greater than a predefined minimum amplitude value, and the measured values are detected, and read out and weighted by the readout circuit, only when the instantaneous amplitude is greater than the predefined minimum amplitude value (Figs. 1-4, Sensing Gain Control (SGC) module 257 adjusting gain during times between Dmin/tStart and Dmax and between Dmax and Dmin/tStop; ¶¶ [0036]-[0044]).
Regarding Claim 10, Wang discloses the read-out measured values are further processed, average values being formed over a predefinable number of measured values in each case, and/or a standard deviation of the measured values from an average value being determined (¶¶ [0076], [0080]).
Regarding Claim 11, Wang discloses the gyroscope is selectively operated in the at least one operating mode using the mass that is driven in the pulsed manner (Pulse/ping drive; ¶¶ [0042], [0162], [0176], [0200]), or in at least one further operating mode using a continuously driven mass, and wherein in the further operating mode a second defined oscillating movement of the mass at a predefined second target amplitude is maintained, at least at defined time intervals (Continuous drive; ¶¶ [0042], [0162], [0176], [0187]-[0188], [0200]).
Regarding Claim 12, Wang discloses in the at least one operating mode using a mass that is driven in the pulsed manner and in the at least one further operating mode using the continuously driven mass, different parameter sets are used for the drive circuit and/or for the readout circuit (selectable pulsed or continuous drive waveforms; ¶¶ [0042], [0078]-[0081], [0161]-[0162], [0175]-[0176], [0187]-[0188], [0200]).
Regarding Claim 13, Wang discloses the same amplitude value or different amplitude values is selected for the first target amplitude in the at least one operating mode using the mass that is driven in the pulsed manner, and for the second target amplitude in the further operating mode using a continuously driven mass (selectable pulsed or continuous drive waveforms; ¶¶ [0042], [0078]-[0081], [0161]-[0162], [0175]-[0176], [0187]-[0188], [0200]).
Regarding Claim 14, Wang discloses switching between different operating modes takes place initiated by a user or automatically, based on events (¶ [0205]).
Regarding Claim 15, Lloyd discloses a gyroscope (Abstract), comprising: at least one mass that is excitable into oscillations for detecting measured values (Figs. 1-4, proof mass 110; ¶¶ [0017]-[0021]); at least one drive circuit configured to excite and maintaining an oscillating movement of the mass (Figs. 1-4, circuit 100; ¶¶ [0017]-[0021]); and at least one readout circuit for the detected measured values (Figs. 1-4, drive sensor 115 and/or Coriolis sensor 150 to output sense signal indicative of sensed motion of proof mass 110; ¶¶ [0017]-[0021]); wherein the gyroscope is configured in such a way that it has at least one operating mode in which the mass is driven and the measured values are read out in coordination therewith (Figs. 1-4, circuit 100 with drive sensor 115 to output drive sense signal indicative of sensed drive motion of proof mass 110; ¶¶ [0017]-[0021]), by cyclically repeating the following phases: a. a start-up phase in which the drive circuit is activated and operated until the mass carries out a defined oscillating movement at a predefined first target amplitude (Figs. 1-4, driving from Dmin to Dmax at time t0 to t1 of Fig. 1B and/or t0-t2 of Fig 2C; ¶¶ [0024]-[0027], [0030]-[0040]), b. a measuring phase in which the drive circuit is operated in such a way that the defined oscillating movement of the mass is maintained, and is detected in the measured values and read out by the readout circuit (Figs. 1-4, driving and sensing at Dmax at time t1 to t2 of Fig. 1B and/or t2-t3 of Fig 2C; ¶¶ [0024]-[0027], [0030]-[0040]), and c. a rest phase in which the drive circuit is at least partially deactivated, a duration of the rest phase being selected in such a way that an amplitude of the oscillating movement of the mass does not drop to zero (Figs. 1-4, driving powered down from Dmax to Dmin at time t3-t4 of Fig 2C; ¶¶ [0024]-[0027], [0030]-[0040]).
However, Lloyd is silent regarding driving the mass in a pulsed manner. Wang discloses driving the mass in a pulsed manner (¶¶ [0042], [0162], [0176], [0200]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Lloyd by providing driving the mass in a pulsed manner as in Lloyd in order to provide for a well-known alternative driving method to continuous driving.
Regarding Claim 16, Wang discloses the drive circuit and/or the readout circuit is reconfigurable, so that in a selective manner, the at least one operating mode using the mass that is driven in the pulsed manner is achievable (selectable pulsed or continuous drive waveforms; ¶¶ [0042], [0078]-[0081], [0161]-[0162], [0175]-[0176], [0187]-[0188], [0200]), and/or at least one further operating mode using a continuously driven mass is achievable in which a second defined oscillating movement of the mass at a predefined second target amplitude is maintained, at least at defined time intervals(selectable pulsed or continuous drive waveforms; ¶¶ [0042], [0078]-[0081], [0161]-[0162], [0175]-[0176], [0187]-[0188], [0200]).
Regarding Claim 17, Lloyd discloses an operating mode control unit configured to control switching between different operating modes and provides a parameter set to the drive circuit and/or to the readout circuit for the selected operating mode, and that predefines at least: a duration of each of the start-up phase, the measuring phase, and the rest phase for the mass that is driven in a pulsed manner and/or the target amplitude and/or control parameters for controlling the oscillating movement and/or filter parameters for reading out the measured values (Figs. 1-4, driving modes of Figs. 1B and 2B-2C; ¶¶ [0023]-[0027], [0030]-[0048], Claims 11-13).
Regarding Claim 18, Lloyd discloses at least one memory unit in which at least one parameter set for configuring the drive circuit and/or the readout circuit is stored (Fig. 2, circuit 200 (e.g. in memory of or memory accessible by the SGC module 257; ¶¶ [0015], [0044]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd in view of Wang as applied to claim 1, and further in view of US 20160047675 to Tanenhaus.
Regarding Claim 9, Lloyd in view of Wang discloses the method as recited in claim 1, and Lloyd further discloses a low pass filter 165, and Wang discloses filtering at ¶¶ [0008] and [0207], but is silent regarding broadband filters with short runtimes and high output frequencies are utilized when reading out the measured values, so that at least one filtered measured value is available for each cycle of the operating mode using the mass that is driven in the pulsed manner. Tanenhaus discloses broadband filters with short runtimes and high output frequencies are utilized when reading out the measured values, so that at least one filtered measured value is available for each cycle of the operating mode using the mass that is driven in the pulsed manner (Figs. 14-16, denoising filter 122 and/or Kalman filter 123 operating at sample rates higher than bandwidths; ¶¶ [0128]-[0134], [0141]-[0142], Table 1). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Lloyd in view of Wang by providing broadband filters with short runtimes and high output frequencies are utilized when reading out the measured values, so that at least one filtered measured value is available for each cycle of the operating mode using the mass that is driven in the pulsed manner as in Tanenhaus in order to provide for greater accuracy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852